Citation Nr: 0104403	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Validity of creation of debt of $3,033.65 by overpayment of 
Chapter 30 educational assistance benefits. 


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1986 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that, in June 1998, the RO notified the 
veteran that an adjustment in benefits had created an 
overpayment of $3,087.95.  In August 1998, the RO advised the 
veteran that his Chapter 30 educational assistance 
indebtedness to the VA had been reduced by $54.30 and the 
balance of the debt was $3,033.65.  The Board notes further 
that an audit report from the Debt Management Center in May 
1999 showed a balance due of $1,882.97.

As noted below, the veteran has requested a waiver of 
recovery of any debt which may be owed by him to VA for 
overpayment of educational benefits.  That claim has not been 
adjudicated by the RO and is, therefore, referred to the RO 
for appropriate action, to include consideration by the 
Committee on Waivers and Compromises.
 
REMAND

In June 1998, the RO notified the veteran that, under the 
provisions of 38 C.F.R. § 1.963(b), if he did not believe 
that he owed the debt in question, he had a right to dispute 
the debt and that he also had a right to request a waiver of 
the debt and the right to an oral hearing on the waiver 
request.  In a statement received by the RO in August 1998, 
the veteran disputed the debt, requested a waiver of the 
debt, and requested a personal hearing on his waiver request.  
As the claims file does not reflect that a hearing was 
scheduled to permit testimony and evidence to be submitted by 
the veteran, this case will be remanded to the RO for that 
purpose.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA expands VA's duty 
to assist the claimant in the development of facts pertinent 
to his claim.  While this case is in remand status, the RO 
may consider whether any additional notification or 
development action is required by the VCAA.
 

Accordingly, this case is REMANDED for the following:

1. The RO should schedule the veteran to 
appear and testify at a personal 
hearing on the issues of the validity 
of his debt to VA and his request for 
a waiver of recovery of any debt. 

2. If the waiver of recovery of the debt 
is denied by the Committee on Waivers 
and Compromises, then the veteran 
should be provided with a supplemental 
statement of the case, which must 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations, and the veteran 
should be clearly advised of the time 
limit within which he may perfect an 
appeal on that issue. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to afford the veteran due process of law.  
By this REMAND, the Board intimates no opinion as to any 
ultimate determination warranted in this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



